COURT OF APPEALS FOR THE
                                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-12-00583-CV
Trial Court Cause
Number:                    0967871
Style:                     Donald Seeberger
                           v BNSF Railway Company
Date motion filed*:        June 28, 2012
Type of motion:            Motion to Extend Time to File Notice of Appeal
Party filing motion:       appellant
Document to be filed:      yes

Is appeal accelerated?     YES          NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due: n/a
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Sherry Radack
                          Acting individually          Acting for the Court

Panel consists of Chief Justice Radack and Justices Bland and Huddle

Date: September 26, 2013